Citation Nr: 1020812	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and brother.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for hearing loss.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in April 2010.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence is 
at least in equipoise as to the question of whether the 
Veteran's currently diagnosed hearing loss is related to 
service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his hearing loss 
is related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007.  This letter informed 
the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  The Veteran was also 
specifically informed of the law as it pertains to effective 
dates by this letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records, providing the Veteran with a VA examination, 
and providing the Veteran with a hearing.  Consequently, and 
particularly in light of the favorable decision below, the 
Board finds that the duty to notify and assist has been 
satisfied in this appeal.

The Veteran seeks service connection for bilateral 
sensorineural hearing loss.  Specifically, the Veteran 
alleges that he was exposed to significant acoustic trauma in 
service in his duties as an interpreter which required him to 
wear loud headphones and listen to loud radio transmissions 
for many hours a day, which he feels caused his current 
hearing loss.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, and resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection is warranted for hearing loss.  In this regard, 
the Board finds that there is both favorable and unfavorable 
evidence of record as to the question of whether the 
Veteran's hearing loss is related to service; however the 
Board finds the evidence of record in this regard at least in 
equipoise.  The Veteran's service medical records do not show 
a diagnosis of, or treatment for, hearing loss, nor was the 
Veteran found to have a level of hearing loss upon discharge 
sufficient to constitute a disability.  However, reviewing 
the Veteran's hearing upon entry into service, and upon 
separation, there does appear to be a loss of acuity.

Specifically, the Veteran's June 1965 enlistment examination 
recorded the following audiometrical readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
X
-10
LEFT
0
-5
-5
X
-10

While on separation in April 1969, the following readings 
were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
X
20
LEFT
0
5
20
X
20

Again, while these levels of hearing loss are not sufficient 
to constitute a hearing loss disability for VA purposes, they 
do seem to show a difference in hearing between entrance and 
separation.

Further, the Veteran's military occupational specialty (MOS) 
in service was as a language interpreter.  At first, this may 
not seem like an MOS that would subject the Veteran to 
significant noise exposure, but, as the Veteran explained in 
his hearing testimony, and as corroborated in statements 
submitted by those who served with the Veteran, his position 
required that he wear headsets for 8-12 hours, at a very high 
level of volume, in order to be able to hear intercepted 
radio broadcasts.   The Board therefore concedes that the 
Veteran was exposed to acoustic trauma in service in 
performing this type of work.

The Veteran did receive a VA examination in March 2007, 
during which he was found to have bilateral sensorineural 
hearing loss; however, as to the question of whether the 
Veteran's hearing loss was related to service, the examiner 
indicated that she could not resolve this issue without 
resorting to speculation, based on her clinical expertise and 
on medical literature.  She also said that his hearing loss 
could be the result of the aging process since the Veteran 
had no history of acoustic trauma or combat experience in the 
military.  The Board recognizes this opinion, but finds that 
the Veteran did have some acoustic trauma in service due to 
his MOS, which diminishes the probative value of this opinion 
somewhat.

The Veteran received an audiological evaluation from a 
private audiologist in March 2010.  That audiologist appears 
to have examined the Veteran thoroughly, and noted the 
Veteran's reported history of noise exposure in service.  
That examiner diagnosed the Veteran with a mild to severe, 
gradually sloping, bilateral sensorineural hearing loss, but 
did not offer an opinion as to the etiology of that hearing 
loss.  

Attached to the audiological evaluation records from March 
2010 is a form statement titled "Nexus Statement".  This 
statement appears to have been signed and rubber stamped by 
the Veteran's primary care provider, an osteopath, who had 
initially referred the Veteran to the March 2010 audiologist.  
It had several "check" boxes and blanks filled in.  The 
issue of bilateral hearing loss (and as well tinnitus, though 
the Veteran has never claimed tinnitus as an issue) is noted, 
and underneath that, are 5 options with check boxes which 
pertain to whether hearing loss is related to military 
acoustic trauma.  The osteopath in this case has apparently 
checked off the option which indicates the Veteran's 
bilateral hearing loss was "caused by, a result of or 
aggravated by military service acoustic trama (sic) (Direct 
cause/result)".  The Board recognizes that this is 
technically a positive nexus opinion, however, it finds this 
"opinion" to be of minimal probative value.  Although this 
convenient form has provided an area for the medical 
professional filling out the form to provide a rationale for 
his opinion, none has been provided, nor has the osteopath 
attempted to explain the opinion of the VA physician who 
could not relate the veteran's hearing loss to service.  
Furthermore, there is no indication that this osteopath 
examined the Veteran acoustically; in fact, the audiological 
records attached to this evaluation quite clearly indicate 
that this osteopath was the one that referred the Veteran for 
audiological evaluation in the first place; the Board 
believes that this tends to show that the osteopath himself 
felt that he was not necessarily competent to examine and 
address the etiology of audiometric issues.  Finally, the 
Board finds "cookie cutter" forms of this nature, which 
clearly are not specifically created on behalf of the 
Veteran, but appear to be designed to be quickly checked off 
and rubber stamped by any physician without requiring a 
thorough examination or review of the Veteran's claims files, 
to be somewhat delusive.  Thus, for all these reasons, the 
Board finds this generic "Nexus Statement" to be of minimal 
probative value.

However, the Board finds probative the numerous statements 
submitted from family, friends, and coworkers of the Veteran, 
as well as the Veteran's own testimony, which clearly 
indicate that the Veteran appeared to have a decline in 
hearing immediately upon his return from service.  While 
these family, friends, and fellow service members are not 
competent to testify as to medical etiologies, they are 
certainly competent to state, as they have, that, upon the 
Veteran's return from service, they witnessed the Veteran 
having to ask them to repeat themselves many times during 
conversations, that he clearly had trouble understanding 
conversations at times, and that they recalled the Veteran 
having to turn the TV up very loud, and that they recalled 
the Veteran having none of these problems prior to entry into 
service.  Further, the Veteran himself, in his testimony 
before the Board, indicated that he recalled having all these 
problems subsequent to service.  Finally, as a nurse, the 
Board finds that the Veteran does have a medical background 
which lends some probative value to his statements regarding 
the etiology of his hearing loss.
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, considering the statements from the Veteran, his 
family, friends, and fellow service members, considering the 
evidence from the Veteran's service records as cited above, 
and post service medical records, and all evidence of record, 
the Board finds that the evidence is at least in equipoise as 
to the question of whether the Veteran's hearing loss is 
related to service.  As such, the Veteran should be awarded 
the benefit of the doubt, and service connection is therefore 
granted for hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is 
granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


